Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 depends from claim 12, which has been cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites that the density of the first component is equal to the density of the second component. This limitation fails to include the limitation “the first component comprises a first porosity and the second component comprises a second porosity that is greater than the first porosity of the first component” recited in claim 8, upon which claim 14 depends. Density and porosity are directly related to each other. As the .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 13, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 5388924) in view of Ward (US 2006/0163152).
Regarding claim 8, Chao teaches a marking device for creating a multi-tonal lettering marks on a surface, the marking device comprising: an ink reservoir (2); a multi-component nib structure having a tip portion (writing portion of 1), a shank portion, a first component, and a second component (see annotated Fig. 1 below), wherein the first component comprises a first ink transfer property and wherein the second component comprises a second ink transfer property; and a nib boundary (watertight bonding agent, col. 2, ll. 33-35) between the first component and the second component, wherein the nib boundary is configured to control a flow of ink between the first component and the 
Chao does not teach that the first component comprises a first porosity and the second component comprises a second porosity that is greater that the first porosity of the first component.
Ward teaches using first and second components with different porosities (¶47).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the nib of Chao such that the first component comprises a first porosity and the second component comprises a second porosity that is greater that the first porosity of the first component for the purpose of providing the two components with different flow speeds (Ward, ¶47)

    PNG
    media_image1.png
    288
    362
    media_image1.png
    Greyscale

Regarding claim 9, the combination of Chao and Ward teaches the marking device of claim 8, wherein the ink reservoir comprises a first ink compartment and a second ink compartment (Fig. 1).
Regarding claim 10, the combination of Chao and Ward teaches the marking device of claim 9, wherein the first ink compartment comprises a first ink having a first ink color, and wherein the second ink compartment comprises a second ink having a second ink color (two different shades; col. 2, ll. 35-37).

Regarding claim 15, Chao teaches a marking device for creating shadowed lettering (Fig. 9), the marking device comprising: an ink reservoir (2); a multi-component nib structure coupled to the ink reservoir having a first component directly adjacent to a second component (see annotated Fig. 1 above) with a boundary component (watertight bonding agent, col. 2, ll. 33-35) located between the first component and the second component; and a housing (shown in phantom in Fig. 1) for enclosing at least a portion of the multi-component nib structure and the ink reservoir.
Chao does not teach that the first component comprises a first porosity and the second component comprises a second porosity that is greater that the first porosity of the first component.
Ward teaches using first and second components with different porosities (¶47).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the nib of Chao such that the first component comprises a first porosity and the second component comprises a second porosity that is greater that the first porosity of the first component for the purpose of providing the two components with different flow speeds (Ward, ¶47)
Regarding claim 16, the combination of Chao and Ward teaches the marking device of claim 15, wherein the first component provides a primary marking and the second component provides a shading marking when the multi-component nib structure is in contact with a writing surface (Fig. 9).
Regarding claim 19, the combination of Chao and Ward teaches the marking device of claim 15, wherein a first density of the first component is higher that a second density of the second component (because the second component has a higher porosity).
.

    PNG
    media_image2.png
    235
    438
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments, see pages 7-9, filed 05 November 2020, with respect to the rejection(s) of claim(s) 8 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chao and Ward.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754